Citation Nr: 1040020	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and L.C.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 to September 1994.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in March 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran appeared at a hearing before a Decision 
Review Officer and in August 2008 he appeared at a hearing before 
the undersigned Veterans Law Judge.  Transcripts of the hearings 
are in the record.

In October 2008 and March 2010, the Board remanded the claim of 
service connection for a low back disability.  As the requested 
development has not been completed, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records show that the Veteran was treated 
for a muscle strain in September 1975 and a tailbone injury in 
December 1978.  Personnel records show the Veteran was an 
infantryman and trained and served in airborne units. 

The Veteran contends that during the summer of 1979, while he was 
stationed with the 1/509th regiment and he was deployed to 
Germany, where he injured his back and was treated at a military 
medical unit.  In August 2008, the Veteran testified that he 
recently learned that the facility was the 97th General Hospital.  
He indicated that he was an inpatient there.  

While attempts have been made to obtain the service records from 
the National Personnel Records Center, records from the 97th 
General Hospital have not been requested and further development 
under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1. Request the in-patient records from the 
97th General Hospital in Bad Tolz, Germany 
for treatment of a low back injury between 
June 1979 and August 1979.  If the records do 
not exist or further efforts to obtain the 
records would be futile, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

Considering accepted medical principles, the 
Veteran's current low back disability is 
related to the Veteran's period of service 
from August 1974 to September 1994, to 
include treatment for a muscle strain in 
September 1975 and back injury in the late 
1970s as he described.  

The examiner is asked to consider and comment 
on the clinical significance of the 
following: 

After service, in September 1999 a low back 
disability was first documented and diagnosed 
as lumbar spondylolisthesis by MRI scan.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause is not more 
likely than any other to cause the Veteran's 
current low back disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence of 
record. 

The claims folder should be made available to 
the examiner.

3. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


